Citation Nr: 0211512	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide exposure, to include Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 until 
November 1945, from September 1952 to June 1954, and from 
August 1960 until August 1980.

This matter initially came before the VA Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
that denied service connection for prostate cancer, claimed 
as secondary to herbicide exposure in service.  Following the 
RO's April 1999 notification of that decision, the veteran 
filed a Notice of Disagreement (NOD) in May 1999; the RO 
issued a Statement of the Case (SOC) in July 1999; and the 
veteran filed a Substantive Appeal, perfecting his appeal, in 
March 2000.  Supplemental statements of the case were issued 
to the veteran in December 1999 and May 2002.

In March 2001, the Board remanded the case to the RO for 
additional development.  Following completion of the actions 
requested on remand, the RO continued the denial of the 
claim.  Hence, the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2. The veteran did not have military service in Vietnam and 
exposure to herbicides, including Agent Orange, may not be 
presumed. 

3.  There is no competent evidence of a medical nexus between 
the veteran's prostate cancer and his military service, 
specifically, his alleged exposure to herbicide agents 
therein.



CONCLUSION OF LAW

The criteria for service connection for prostate cancer, 
claimed as secondary herbicide exposure, to include Agent 
Orange, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the July 1999 statement of the case, and the 
December 1999 and May 2002 supplemental statements of the 
case, the appellant and his representative have been notified 
of the law and regulations governing entitlement to the 
benefit he seeks, the evidence that would substantiate his 
claim, and the evidence that has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and that he has been 
provided ample opportunity to submit information and 
evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  In an October 2001 letter, the RO not only 
informed the veteran and his representative of the notice and 
duty to assist provisions of the VCAA, but what the evidence 
had to show to establish entitlement for service connection 
for prostate cancer, what medical and other evidence the RO 
could obtain, and what information or evidence the veteran 
could provide in support of the claims.  Hence, the duty to 
notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  Service medical records have been associated 
with the claims file.  Moreover, the Board remanded the case 
in March 2001 for further development of the claim.  The RO 
subsequently assisted the veteran in obtaining evidence in 
support of his claim, to include obtaining extensive VA 
outpatient clinical records dated between 1986 and 2001, and 
requesting that the veteran identify any other treating 
physicians or providers.  The Board points out that he failed 
to respond to the RO's October 2001 request, pursuant to the 
Board's remand, that he identify and provide necessary 
authorization for VA to obtain any other outstanding records 
related to treatment for his prostate cancer.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service incurrence will be presumed for certain 
chronic diseases, to include malignant tumors, if manifested 
to a compensable degree within a prescribed period following 
service  the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

In this case, the veteran does not contend, and the record 
does not indicate, that the veteran had prostate cancer in 
service or within the one-year post-service presumptive 
period.  Rather, he contends that he developed prostate 
cancer secondary to his exposure to herbicides, to include 
Agent Orange, while serving as a chaplain at Anderson Air 
Force Base, Guam, during the Vietnam Era.  He attributes such 
exposure to contact with contaminated clothing worn by 
wounded troops from Vietnam whom he routinely ministered to 
during their brief transit through Guam aboard air evacuation 
flights destined for the continental United States.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed).  As the 
new provision is liberalizing, it is applicable to the issue 
on appeal.  Karnas, 1 Vet. App. at 312-13.

Initially, the Board points out that the veteran does not 
contend, and the record does not otherwise reflect, that he 
ever served in Vietnam or in the contiguous waters thereof.  
Therefore, although the condition for which service 
connection is sought, prostate cancer, is one of the diseases 
listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed as a consequence of exposure to 
Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 
and 3.309, the Board finds that there is no basis for a grant 
of service connection in this regard.  Inasmuch as the 
veteran is not shown to have served in the Republic of 
Vietnam during the Vietnam era, he is not entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e).  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Therefore, the 
presumption of service connection (presumed service 
incurrence) based on Agent Orange exposure is not applicable 
in the instant case.  

Notwithstanding the presumptive provisions noted above, the 
Board notes that service connection for residuals of exposure 
to Agent Orange also may be established by competent evidence 
showing that a disorder resulting in disability or death is, 
in fact, causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  Unfortunately, 
the record is this case is devoid of any competent medical 
evidence to support the veteran's assertions.  

VA outpatient records show that the veteran was found to have 
an elevated PSA in December 1994.  He subsequently underwent 
transurethral ultrasound and prostate biopsy in May 1995 that 
revealed adenocarcinoma of the prostate.  Subsequent VA 
outpatient medical records reflect only continuing treatment 
for prostate cancer.  These records include no competent 
medical opinion that even suggests a relationship between the 
veteran's post-service prostate cancer, and his alleged in-
service herbicide exposure through contact with contaminated 
clothing, and the veteran has neither submitted nor alluded 
to the existence of any competent medical evidence of the 
required nexus.  

The veteran also has submitted a September 1999 statement 
from E.R. Ray, the supervising chaplain at Anderson Air Force 
Base from 1967 to 1969.  This statement essentially confirms 
the veteran's report that in his duties as chaplain, he 
visited service-members that were too ill to leave air 
evacuation planes that stopped at the base several times a 
week.  However, this evidence does not constitute competent 
evidence of the required nexus.  

Thus, despite the veteran's assertions, the Board must 
conclude that the criteria for service connection for 
prostate cancer, claimed as secondary to in-service herbicide 
exposure, simply are not met.  The Board does not doubt the 
sincerity of the veteran's beliefs that his current prostate 
cancer is a result of his military service.  However, as a 
layperson with the appropriate medical training and 
expertise, he is not competent to provide a probative 
evidence opinion on a medical matter, such as the etiology of 
his prostate cancer.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, even if the 
Board were to accept as credible the veteran's allegations 
that he came in contact with clothing contaminated with Agent 
Orange during his counseling duties as chaplain, the claim 
must still fail in the absence of competent medical evidence 
of nexus between such "exposure" and his later developing 
prostate cancer.   As indicated above, there simply is no 
competent medical evidence that supports the veteran's 
current claim.  

Under these circumstances, the Board finds that the claim for 
service connection for prostate cancer, claimed as the 
secondary to herbicide exposure, to include Agent Orange, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

Service connection for prostate cancer, claimed as secondary 
to herbicide exposure, to include Agent Orange, is denied.



		
	JACQUELINE M. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

